Citation Nr: 1229943	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as being due to exposure to chemical dioxins.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as being due to exposure to chemical dioxins.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1963 to September 1965 and from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 


FINDINGS OF FACT

1.  The Veteran served aboard the USS Enterprise and USS Kitty Hawk, neither of which were inland waterway vessels.

2.  The Veteran does not assert that he set foot upon Vietnam.  

3.  The Veteran's prostate cancer had its onset many years after active duty service, was not first shown during a period of active duty, and the evidence does not show that it is related to any disease, injury or event in service.

4.  The Veteran's diabetes mellitus had its onset many years after active duty service, was not first shown during a period of active duty, and the evidence does not show that it is related to any disease, injury or event in service.

5.  The Veteran's hypertension had its onset many years after active duty service, was not first shown during a period of active duty, and the evidence does not show that it is related to any disease, injury, or even in service.  






CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred during active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  Diabetes mellitus, type II was not incurred during active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Hypertension was not incurred during active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for prostate cancer, diabetes mellitus type II, and hypertension secondary to diabetes mellitus type II.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases, such as cardiovascular-renal disease (including hypertension), may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection may also be granted for any disease listed at 38 C.F.R. § 3.309(e), even though there is no record of such disease during service, provided that the provisions of 38 C.F.R. § 3.307(d) are met.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases includes:  chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma. Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) Note 1 in this section indicates that the term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.  See 38 C.F.R. § 3.309(e) (2011).

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he or she served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2011).  In this case, the Veteran's DD 214, Report of Separation from Active Duty, indicates that he served on active duty from September 1963 to September 1965 and from November 1965 to November 1967 and was awarded the Vietnam Service Medal with 2 bronze stars, National Defense Service Medal, as well as the Republic of Vietnam campaign medal.  The DD 214s do not reflect that the Veteran served in Vietnam.  

According to 38 CFR § 3.307(a)(6)(iii), the presumption of herbicide exposure requires that the Veteran's service involved "duty or visitation in the Republic of Vietnam."  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  

Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2011).  However, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Prostate cancer and diabetes mellitus type II

Service treatment records (STRs) show no complaints of, treatment for, or a diagnosis of prostate cancer.  A September 1965 and an October 1967 separation examination marked the Veteran's anus and rectum, to include prostate, as normal.  STRs also show no complaints of, treatment for, or a diagnosis of diabetes mellitus, type II.  Separation examinations dated in September 1965 and October 1967 were negative for albumin in urinalysis testing.  

The Veteran had an elevated prostate specific antigen in March 2007.  The Veteran had a biopsy of the tumor in his prostate which revealed focal prostatic adenocarcinoma.  See September 2007 VA treatment record.  VA medical records show that the Veteran had elevated glucose and had a diagnosis of diabetes mellitus.  

In a September 2007 statement, the Veteran reported that he was in the waters contiguous to Vietnam during his Navy service.  

Service personnel records (SPRs) indicate that the Veteran was aboard the USS Enterprise (CVAN-65) and the USS Kitty Hawk (CVA-63).  A PIES response indicated that the USS Enterprise sailed in the contiguous waters of the Republic of Vietnam from February 4, 1966, to February 23, 1966, March 16, 1966, to April 12, 1966, April 22, 1966, to May 14, 1966, and from May 23, 1966, to June 6, 1966.  The response also indicated that the USS Kitty Hawk sailed in the contiguous waters of the Republic of Vietnam from December 3, 1966, to January 3, 1967, January 17, 1967, to February 14, 1967, March 2, 1967, to March 28, 1967, April 12, 1967, to April 28, 1967, and from May 8, 1967, to May 23, 1967.  

In his February 2010 substantive appeal, the Veteran indicated that he was off the shores of Vietnam.  He did not, however, indicate that he set foot upon Vietnam land.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran  presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the appellant's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the appellant prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.

The Veteran has submitted statements in support of his claims for service connection for prostate cancer and diabetes mellitus, type II, which include his assertions that he was exposed to herbicide agents through the wind and water.  The Veteran does not assert nor does the evidence otherwise show that the Veteran set foot in Vietnam.  Additionally, while a review of the record indicates that the ships upon which the Veteran was stationed sailed in the contiguous waters of Vietnam, the service department evidence does not show that these ships operated primarily or temporarily on the inland waterways of Vietnam or that either ship docked to the shore.  Therefore, the Veteran is not entitled to the presumption of exposure to Agent Orange and service connection for prostate cancer and diabetes mellitus type II on a presumptive basis is denied.

Moreover, the service treatment records do not show that the Veteran had prostate cancer or diabetes mellitus during a period of active duty.  The Veteran maintains that his prostate cancer and diabetes mellitus type II are a result of in-service exposure to Agent Orange while aboard the USS Enterprise or the USS Kitty Hawk in contiguous waters surrounding Vietnam due to his exposure to wind and water.  However, the Veteran has provided no evidence other than his assertions to support this theory.  The Veteran as a lay person is not competent to provide an etiological opinion for diabetes mellitus and prostate cancer as being due to exposure to wind and water while serving on ships in the waters contiguous to Vietnam as this is beyond the ability of a lay person to observe.  The Veteran has not asserted that prostate cancer or diabetes mellitus is otherwise related to active service.  

The evidence also does not establish continuity of symptomatology in this case.  The Veteran has not reported that he had prostate cancer or diabetes mellitus, type II in service and that symptoms continued thereafter.  As noted above, prostate cancer and diabetes mellitus were shown years after service with no indication that they are or may be related to service.  Thus, the Board finds that there is no continuity of symptomatology.  The evidence also does not show that the Veteran had either prostate cancer or diabetes mellitus type II to any degree, let alone to a degree of 10 percent, within one year of discharge.  

The Board notes that a VA examination was not obtained with respect to these claims.  However, the Board finds that the evidence, discussed above, which indicates that the Veteran did not have a prostate cancer disorder or diabetes mellitus at separation, was not stationed aboard a ship that operated primarily or temporarily on the inland waterways of Vietnam, nor stepped foot in Vietnam, as well as the absence of competent medical evidence of a possible nexus between service and the claimed disorders, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2007).  Accordingly, the Board finds no basis for a VA examination to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

In sum, as the weight of the probative evidence is against the Veteran's claims, prostate cancer and diabetes mellitus, to include as being due to exposure to chemical dioxins is denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R.  § 3.102.  

Hypertension

The Veteran also seeks entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  

STRs show no complaints of, treatment for, or a diagnosis of hypertension.  His blood pressure during the September 1965 separation examination was 120/86 and was 120/76 during the October 1967 separation examination.  

VA medical records show the Veteran was treated for and diagnosed with hypertension.  

The preponderance of the evidence is against a finding that the Veteran's current hypertension is related to, was incurred in, or manifested to a degree of 10 percent within one year following the Veteran's service.  STRs are silent for a diagnosis of hypertension, and the Veteran's post-service medical records do not show any complaint, diagnosis, or treatment for hypertension until 2007, 40 years after separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the evidence does not show a diagnosis of hypertension until at least 40 years after separation, and there is no competent evidence of record linking the claimed condition to service.  Accordingly, the Board finds that service connection for hypertension on a direct basis, and under the presumptive provisions of 38 C.F.R. § 3.309(a) must be denied.  

Moreover, the evidence does not establish continuity of symptomatology in this case.  The Veteran has not reported that he had hypertension in service and that symptoms continued thereafter.  As noted above, the first assessment of hypertension or elevated blood pressure was shown years after service with no indication that it is or may be related to service.  Thus, the Board finds that there is no continuity of symptomatology.  

While the Veteran asserts that his current hypertension is secondary to diabetes mellitus, as the Board has determined that the Veteran is not entitled to service connection for diabetes mellitus, it stands to reason that he is not entitled to service connection for hypertension as secondary to diabetes mellitus.  

Although hypertension is not a disease that is presumptively linked to Agent Orange exposure, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, however, the Veteran has not presented evidence showing that hypertension may be related to service, to include his reported exposure to Agent Orange through the wind and water while serving in the waters contiguous to Vietnam.  The evidence does not otherwise show that hypertension may be related to service.    

The Board does not doubt the sincerity of the Veteran's belief that his hypertension is related to service.  However, the Veteran has not claimed that he has medical training that would permit him to provide a competent opinion concerning the etiology of the condition.  The determination in this case as to the cause of hypertension is beyond the observations that a lay person is capable of, and therefore, the Veteran's statements regarding etiology are not competent.  The Board, therefore, finds that the Veteran's statement associating his current hypertension with service does not constitute competent evidence concerning etiology.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  

The Board notes that a VA examination was not obtained with respect to the claim.  However, the Board finds that the evidence, discussed above, which indicates that the Veteran did not have hypertension at separation or within one year of separation, is not entitled to service connection for diabetes mellitus, as well as the absence of competent medical evidence of a possible nexus between service and the claimed disorder, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2007).  Accordingly, the Board finds no basis for a VA examination to be obtained.  See McLendon, supra.  

In sum, as the weight of the probative evidence is against the Veteran's claim, hypertension, to include as secondary to diabetes mellitus is denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R.  § 3.102.  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in September 2007 addressed all notice elements and was sent prior to the initial AOJ decision in the matter.  The letter informed the Veteran of what evidence was required to substantiate the claims on a direct basis and as a result of exposure to Agent Orange.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes disability ratings and effective dates in the September 2007 letter.  Dingess/Hartman, 19 Vet. App. 473.  

Regarding the duty to assist, STRs and VA treatment records have been obtained and associated with the claims file.  There is no indication that the Veteran has provided information to the RO about relevant records that are outstanding, accordingly, the Board finds that there is no duty to assist in that regard that is unmet.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for prostate cancer is denied.  

Service connection for diabetes mellitus, type II is denied.

Service connection for hypertension is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


